PER CURIAM.
We reverse the order denying appellant’s motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(b).1
In Lower Tribunal Case Numbers 98-5660 CF10A and 98-7665 CF10A, the trial court entered a judgment/lien for attorney’s fees and costs in the amount of $700 each. At sentencing, the court stated only *235that it was imposing mandatory court costs. The court did not announce the amount of attorney’s fees imposed or advise appellant of his right to a hearing to contest the amount of fees imposed.
Florida Rule of Criminal Procedure 3.720(d)(1) provides:
If the accused was represented by a public defender or special assistant public defender, the court shall notify the accused of the imposition of a lien ... Notice of the accused’s right to a hearing to contest the amount of the lien shall be given at the time of sentence.
Because the trial court failed to comply with this provision, we reverse and remand the imposition of fees with directions to the trial court to afford appellant adequate notice and the opportunity to contest the amount imposed. See Louisgeste v. State, 706 So.2d 29, 32 (Fla. 4th DCA 1998), receded from on other grounds, Hyden v. State, 715 So.2d 960 (Fla. 4th DCA 1998)(failure of trial court to advise defendant of his right to a hearing to contest amount of public defender fees imposed was error and required remand); Brown v. State, 682 So.2d 667 (Fla. 4th DCA 1996)(reversal of imposition of public defender fees required when defendant was not advised at sentencing of right to contest fees).
We affirm as to Lower Tribunal Case Numbers 97-17849 CF 10 A, 97-21337 CF 10 A, 98-22868 CF 10 A, 98-11833 CF 10 A and 98-4417 CF 10 A, because appellant has not raised any issues on appeal with respect to those consolidated cases.
AFFIRMED in part, REVERSED in part, and REMANDED with directions.
DELL, WARNER and TAYLOR, JJ., concur.

. Because more than sixty days had passed since appellant filed this motion and the trial court had not ruled on it as of the date of appellant’s brief, the motion is deemed denied. Fla. R.Crim. P. 3.800(b)(2).